Citation Nr: 0314045	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral lower 
extremity varicosities, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from April 1972 
to June 1979.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of a November 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied 
the appellant's claim of entitlement an increased evaluation 
for her bilateral lower extremity varicosities.  The Board 
remanded the case to the RO for additional development in 
April 2001; the RO has now returned the case to the board for 
appellate review.

In January 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing.  See 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained, and the 
duties to notify and assist have been satisfied.

2.  The appellant's varicose veins in the left and right legs 
are currently manifested by no more than subjective lower 
extremity pain, a pins and needle sensation and swelling that 
occurs after being on feet for four hours with relief of 
symptomatology by elevation of the legs.

3.  Varicose veins of the left and right legs do not manifest 
objective clinical evidence of persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.

4.  The appellant's bilateral varicose veins have not 
presented an exceptional or unusual disability picture not 
contemplated by the rating schedule at any time.



CONCLUSION OF LAW

The criteria, both schedular and extraschedular, for an 
evaluation in excess of 30 percent for the appellant's 
bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102 and 3.159); 38 C.F.R. § 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for a schedular evaluation in excess 
of 30 percent for the appellant's bilateral varicose vein 
disability have not been met.  The Board also finds that this 
case does not warrant extraschedular consideration under 
38 C.F.R. § 3.321(b).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings for each diagnostic code, as set forth 
in the VA Schedule for Rating Disabilities represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's VA outpatient treatment dated between May 1997 
and May 2002; the reports of the VA medical examinations of 
the appellant's legs conducted in October 1999, and November 
2002; the appellant's testimony at her January 2001 Travel 
Board hearing; and various written statements submitted by 
the appellant and her representative.

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

I.  Increased rating claim.

At her January 2001 Travel Board hearing, the appellant 
testified that she was currently receiving treatment at the 
VA in Tampa and that she had previously been treated at the 
VA in Northport, New York.  See Hearing Transcript pp. 3 and 
8.  She further testified that she wore support stockings at 
work, that her left leg was swollen at all times and that she 
also experienced swelling in the right leg.  See Hearing 
Transcript pp. 3 and 7.  The appellant reported that she 
currently did not have any ulcers or rash on her legs, just 
purple discoloration.  See Hearing Transcript pp. 9-10.

Review of the appellant's VA outpatient treatment records 
dated between 1997 and 2002 does not reveal any complaints 
concerning the service-connected varicose veins or treatment 
for varicose veins.  When the appellant sought treatment for 
a left knee condition in May 1999, she did not report 
problems with her varicose veins.  Physical examination of 
the appellant's lower extremities in April 2001 revealed 
tenderness along the left heel; muscle strength and tone were 
within normal limits.  In October 2001, examination of the 
lower extremities revealed no edema; the appellant was moving 
all extremities and her gait was steady.  In January 2002, 
physical examination of the lower extremities revealed no 
edema.

The appellant underwent a VA medical examination in October 
1999; she complained that she experienced a pins and needles 
sensation in her calves after being on her feet for 
approximately four hours.  This was associated with swollen 
feet.  She said the condition was improved by wearing support 
stockings and elevating both lower extremities.  On physical 
examination, there were several areas of superficial purplish 
thin varicosities in both legs.  There were also thicker 
palpable underlying varicosities covering an area of 
approximately 20 centimeters by 12 centimeters in the left 
lower extremity and 10 centimeters by 6 centimeters in the 
right lower extremity.  There was no edema.  There was no 
evidence of pigmentation changes, ulcers or eczema.  The 
examiner rendered an assessment of bilateral varicose veins.

The appellant underwent another VA medical examination in 
November 2002; the examiner reviewed the claims file.  The 
appellant reported bilateral leg swelling, the left worse 
than the right, at the end of a day of work.  She reported 
that her work scheduled had been reduced from 40 hours to 28 
hours due to bilateral foot pain.  She said that she used 
support stockings bought at stores, but denied use of any 
antiembolic or prescribed stockings.  She complained of 
bilateral leg numbness.  The appellant also reported having a 
bad left knee that caused her problems.  She denied ever 
having had any ulceration, lesions, phlebitis or surgery.  On 
physical examination, both legs exhibited diffuse varicose 
veins that were superficial; these were located around both 
legs and thighs.  There were also tortuous varicose veins; 
covering an area of approximately 4 centimeters by 3 
centimeters on the left thigh and 6.5 centimeters by 4 
centimeters on the right leg.  The lower saphenous veins were 
tortuous bilaterally.  They were mildly dilated.  There was 
no edema or skin lesions, ulcerations, erythema, scaling, 
stasis pigmentation or stasis dermatitis.  Venous Doppler 
studies revealed no evidence of deep vein thrombosis in 
either leg.  Mild to moderate chronic vein insufficiency was 
demonstrated.  The examiner rendered a diagnosis of bilateral 
lower extremity varicose veins.

Varicose veins are evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.104, Diagnostic Code 7120; these were 
revised effective January 12, 1998.  Under the current 
Diagnostic Code 7120, a 100 percent disability evaluation is 
assigned when findings of massive board-like edema and 
constant pain can be attributed to the effects of varicose 
veins.  A 60 percent evaluation is warranted when there is 
persistent or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 40 percent evaluation 
is warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation, with or without 
beginning stasis pigmentation or eczema.  Intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery is assigned 
a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7120.  Such evaluations are for involvement of a single 
extremity.  Id. at Note.

The Board finds that the appellant's varicose veins of each 
lower extremity do not equal or approximate the rating 
criteria for more than a 10 percent disability evaluation 
under the current rating criteria.  The clinical evidence of 
record demonstrates no finding of edema of either lower 
extremity between May 1999 and May 2002.  No clinical 
evaluations have revealed any edema or stasis pigmentation of 
the either lower extremity.  Hence, there is no medical 
evidence of said symptomatology.  Physical examinations since 
1999 have failed to reveal any lower extremity ulceration.  
Likewise, stasis dermatitis has not been shown.  Deep vein 
thrombosis has not been demonstrated.  The appellant herself 
reported bilateral leg swelling, the left worse than the 
right, at the end of a day of work; she also reported that 
swelling occurred after four hours on her feet and the record 
reflects that she did not report persistent edema to any 
medical personnel.  The current manifestations of the 
bilateral lower extremity varicose veins, lower extremity 
pain and the relief of symptomatology by elevation of the 
legs, do not equate with or approximate the schedular rating 
criteria for more than a 10 percent disability evaluation 
under the current criteria.

Although the appellant's claim for an increased evaluation 
was submitted in March 1999, the January 2000 Statement of 
the Case (SOC) reveals RO consideration of the increased 
rating claim under both the revised regulation pertaining to 
evaluation of varicose veins and the old regulation in effect 
prior to January 12, 1998.  See 62 Fed. Reg. 65207-65244 
(1998), codified at 38 C.F.R. § 4.104 Diagnostic Code 7120 
(2000).  It is apparent that evaluation of disability 
resulting from bilateral varicose veins under the current 
regulation requires a substantially different analysis from 
that which had been required under the former provision.  
Unlike the former Diagnostic Code 7120, the revised 
Diagnostic Code 7120 contemplates separate and distinct 
evaluations of both extremities affected by bilateral 
varicose veins.  The revised regulation further provides that 
both ratings are to be combined using the bilateral factor.  
See 38 C.F.R. §§ 4.25, 4.26.  

The Board notes that the current 30 percent rating was 
assigned by a rating decision in October 1996 using the 
rating criteria then in effect, and that the current rating 
criteria do not provide for a 30 percent rating for varicose 
veins.  Nonetheless, a readjustment to the rating schedule 
shall not be grounds for reduction of a disability rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability to be evaluated has 
actually improved.  38 C.F.R. § 3.951(a) (2002).  
Consequently, the change in the rating criteria, alone, does 
not provide a basis for reducing the disability evaluation.

The appellant's testimony suggests different levels of 
disability in the right and left legs due to service-
connected varicosities.  It appears that the RO considered 
the evidence to separately rate the appellant's legs and 
found that each leg warranted a 10 percent rating.  Since 
only a 20 percent evaluation would result after combining the 
two 10 percent ratings using the bilateral factor as required 
under the current regulation, the RO carried forward the 30 
percent disability evaluation derived under the former 
regulation; the effective date of that 30 percent evaluation 
is July 1996.  The Board notes that even if the evidence 
supported the assignment of a 20 percent evaluation for the 
left leg and a 10 percent evaluation for the right leg, this 
would still result in a 30 percent evaluation after combining 
the two ratings and applying the bilateral factor.

The Board has considered the appellant's contentions that she 
has pain and swelling and that her condition has worsened.  
The appellant is competent to state that her condition is 
worse.  Regarding the weight to be given her contentions, the 
case of Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), 
applies, wherein the United States Court of Appeals for 
Veterans Claims (Court) stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, the appellant is not competent to offer any opinion as 
to whether there is clinically persistent edema.  
Furthermore, the objective observations of trained medical 
personnel are more probative as to the extent of the 
disability, and VA physicians have documented the absence of 
symptoms, particularly persistent edema, that would warrant a 
higher evaluation.

The findings needed for the next higher evaluation are not 
demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the allowance of an 
evaluation in excess of 30 percent for the appellant's 
bilateral varicose vein disability, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Extraschedular consideration

The assignment of a 30 percent schedular evaluation for the 
appellant's service connected bilateral varicose veins does 
not preclude the Board from granting a higher rating for this 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is made.  38 C.F.R. § 3.321(b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation criteria in 
this case are not inadequate or impractical.  Diagnostic Code 
7120 provides for higher ratings for varicose veins, but the 
required manifestations have not been shown.  The Board 
further finds no evidence that the appellant's bilateral 
varicose veins present such an unusual or exceptional 
disability picture so as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The appellant has not required any recent 
hospitalization for her varicose veins, nor have there been 
any other exceptional or unusual characteristics of her 
disability to merit extraschedular consideration.  

The appellant has not presented any objective evidence of 
time away from work based on the need to seek medical 
treatment for her varicose veins, nor has she produced any 
documentation of time lost from work due to the varicose 
veins so as to render impractical the application of the 
regular schedular standards.  During her November 2002 VA 
medical examination, the appellant reported that her work 
hours had been reduced because of her foot pain not her 
varicose veins.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

While the appellant's bilateral varicose veins have had an 
adverse effect on her employment, the schedular ratings 
assigned have taken such factors into account.  The schedule 
of disability ratings is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected bilateral 
varicose veins interfere markedly with employment, so as to 
preclude application of the regular schedular ratings, or 
make the appellant unable to secure or follow a substantially 
gainful occupation.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for her bilateral varicose veins, and that 
the grant of an extraschedular evaluation at any time for 
that disability under 38 C.F.R. § 3.321(b) is not warranted.  

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish a higher evaluation for 
varicose veins Statement of the Case (SOC) issued in January 
2000.  She was sent a notification concerning the VCAA by the 
RO in December 2001.  The Supplemental Statement of the Case 
(SSOC) issued in January 2003 provided the appellant with the 
text of the current 38 C.F.R. § 3.159.  The Board finds that 
the discussions in the rating decision, the SOC, the SSOC and 
RO letters sent to the appellant in effect informed her of 
the information and evidence that would needed to 
substantiate her claim and complied with VA's notification 
requirements.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO in April 2003 advised the 
veteran what evidence VA had already obtained; what evidence 
VA would be responsible for obtaining; what evidence VA would 
attempt to obtain; what evidence VA needed; and what evidence 
she was to furnish.  She did not reply to that letter.  
Therefore, there is no indication that additional relevant 
records exist.


After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of her right to 
submit evidence.  It would not breach her rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

A disability evaluation in excess of 30 percent for bilateral 
varicose veins is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

